UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofNovember, 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56 – 16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ Contax Participações S.A. and subsidiaries Quarterly Financial Information - ITR for the quarter ended September 30, 2011 and Auditors’ Report on the Quarterly Financial Information Deloitte Touche Tohmatsu Auditores Independentes CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) REPORT ON REVIEW OF INTERIM FINANCIAL STATEMENTS (Convenience Translation into English from the Original Previously Issued in Portuguese) To the Board of Directors and Shareholders of Contax Participações S.A. Rio de Janeiro – RJ Introduction We have reviewed the individual and consolidated interim financial information of Contax Participações S.A. (“Company”) and its subsidiaries, contained in the Quarterly Financial Information Form – ITR for the quarter ended September 30, 2011, comprising the balance sheets and the related statements of income, comprehensive income for the three and nine-month periods ended on that date, changes in shareholders’ equity and cash flows for the nine-month period then ended, including the explanatory notes to the interim financial statements. Management is responsible for preparing individual interim financial information according to the Technical Pronouncement CPC 21 – Interim Financial Reporting and consolidated interim financial information in accordance with CPC 21 and IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board – IASB and fair presentation of this interim financial information in accordance with the standards established by the Brazilian Securities and Exchange Commission, applicable to the preparation of the Quarterly Financial Information - ITR. Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of Review We conducted our review in accordance with Brazilian and International Standards on Review Engagements (NBC TR 2410 - Revisão de Informações Intermediárias Executada pelo Auditor da Entidade and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of the interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with auditing standards and accordingly does not allow us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual interim financial information Based on our review, we are not aware of any facts that would lead us to believe that the individual interim financial information included in the aforementioned quarterly financial information was not prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of Quarterly Financial Information – ITR and were fairly presented in accordance with the standards issued by the Brazilian Securities and Exchange Commission. CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) Conclusion on the consolidated interim financial information Based on our review, we are not aware of any facts that would lead us to believe that the consolidated interim financial information included in the aforementioned quarterly financial information are not prepared, in all their material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Financial Information – ITR and are fairly presented in accordance with the standards issued by the Brazilian Securities and Exchange Commission. Other matters Interim Information of Value Added We also have reviewed the individual and consolidated interim statements of value added (“DVA”), for the nine-month period ended September 30, 2011, the presentation of which is required according to the standards issued by Brazilian Securities and Exchange Commission - CVM applicable to the preparation of the Quarterly Financial Information (ITR) and as supplemental information for IFRS that do not require a presentation of DVA. This information was submitted to the same review procedures described above and, based on our review, we are not aware of any facts that would lead us to believe that these statements were not fairly presented, in all their material respects, in relation to the individual and consolidated interim financial statements taken as a whole. The accompanying financial statements have been translated into English for the convenience of readers outside Brazil. Rio de Janeiro, October 26, 2011 DELOITTE TOUCHE TOHMATSU John Alexander Harold Auton Auditores Independentes Engagement Partner CRC No. 2SP 011.609/O-8 “F” RJ CRC No. 1RJ 078.183/O-2 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 (Amounts in thousands of Brazilian reais – R$) Note Parent Company (BR GAAP) Consolidated (IFRS and BR GAAP) ASSETS 9/30/2011 12/31/2010 9/30/2011 12/31/2010 CURRENT ASSETS Cash and cash equivalents 5 4,366 74,553 259,377 387,803 Restricted cash 5 - - 4,946 - Accounts receivable 6 - - 348,182 176,302 Recoverable taxes 7 882 922 24,776 7,133 Dividends receivable - - 24,884 - - Prepaid expenses and other assets 9 20 - 45,372 30,835 Total current assets 5,268 100,359 682,653 602,073 NON-CURRENT ASSETS Court deposits 19 - - 141,724 93,865 Financial investments held to maturity 5 52,551 48,659 93,692 69,869 Restricted cash 5 - - 30,640 2,013 Recoverable taxes 7 4,830 5,056 15,392 10,383 Deferred taxes 8 - - 138,408 64,269 Debentures and promissory notes 14 76,580 - - - Credits receivable - related parties 33 - - 10,253 9,485 Prepaid expenses and other assets 9 - - 5,196 2,573 Investment in subsidiaries 10 346,611 316,948 - - Property, plant and equipment 11 - - 572,379 405,873 Goodwill on investments 12 80,477 49,081 338,075 49,081 Other intangible assets 13 - - 238,409 69,073 Total non-current assets 561,050 419,744 1,584,168 776,484 TOTAL ASSETS 566,318 520,103 2,266,821 1,378,557 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 (Amounts in thousands of Brazilian reais – R$) Note Parent Company (BR GAAP) Consolidated (IFRS and BR GAAP) LIABILITIES 9/30/2011 12/31/2010 9/30/2011 12/31/2010 CURRENT LIABILITIES Loans and financing 15 - - 162,180 64,873 Debentures and promissory notes 14 - - 335,328 - Suppliers - 118 22 96,641 83,160 Payroll and related charges 16 175 81 407,752 230,569 Financial leasing obligations 17 - - 390 4,277 Taxes payable 18 41 11 50,757 43,093 Dividends payable - 8,636 28,959 8,638 28,959 Transfer to shareholders - 26,135 26,374 26,135 26,374 Contingent consideration 34 5,184 - 10,130 - Other liabilities 20 - - 21,531 23,171 Total current liabilities 40,289 55,447 1,119,482 504,476 NON-CURRENT LIABILITIES Loans and financing 15 - - 399,166 317,994 Provisions 19 - - 131,669 88,266 Financial leasing obligations 17 - - 1,143 - Taxes payable 18 - - 5,287 - Contingent consideration 34 40,501 45,685 75,474 45,685 Deferred taxes 8 - - 45,315 - Other liabilities 20 - - 984 1,165 Total non-current liabilities 40,501 45,685 659,038 453,110 TOTAL LIABILITIES 80,790 101,132 1,778,519 957,586 CAPITAL AND RESERVES Capital stock 21.1 258,329 223,873 258,329 223,873 Capital reserve 22.1 101,658 14,731 101,658 14,731 Profit reserves 22.2 118,329 118,329 118,329 118,329 Treasury shares 23 (10,636) (12,147) (10,636) (12,147) Foreign currency equity translation reserve 22.3 10,115 (46) 10,115 (46) Retained earnings - 7,733 - 7,733 - Proposal for distribution of additional dividend - - 74,231 - 74,231 Shareholders' equity attributable to the owners of parent company 485,528 418,971 485,528 418,971 Non-controlling interest 24 - - 2,773 2,000 Total shareholders' equity 485,528 418,971 488,301 420,971 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 566,318 520,103 2,266,821 1,378,557 The notes are an integral part of the financial statements CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES INCOME STATEMENTS FOR THE PERIODS ENDED SEPTEMBER 30, 2 (Amounts in thousands of Brazilian reais – R$) Note Parent Company (BR GAAP) Consolidated (IFRS and BR GAAP) Parent Company (BR GAAP) Consolidated (IFRS and BR GAAP) Nine-month period ended Nine-month period ended Quarter ended Quarter ended 9/30/2011 9/30/2010 9/30/2011 9/30/2010 9/30/2011 9/30/2010 9/30/2011 9/30/2010 Continued operations Net operating revenue 25 - - 2,204,851 1,759,560 - - 874,368 618,174 Cost of services rendered 27 - - (1,930,035) (1,498,686) - - (761,286) (521,203) Gross operating income - - 274,816 260,874 - - 113,082 96,971 Operating income (expenses) Selling 27 - - (25,472) (19,051) - - (8,497) (6,720) General and administrative 27 (3,799) (2,174) (165,707) (97,860) (1,843) (619) (73,895) (35,733) Share-based payments 27 (4,287) (573) (4,287) (573) (1,217) (229) (1,217) (229) Equity income 10 17,878 71,322 - - (2,303) 23,086 - - Financial revenues 27 11,747 8,272 29,374 21,976 4,168 3,465 9,309 7,979 Financial expenses 27 (955) (230) (55,346) (21,920) (415) (11) (29,609) (8,426) Other operating expenses, net 27 (102) (35) (25,506) (18,975) (46) - (11,994) (6,541) 20,482 76,582 (246,944) (136,403) (1,656) 25,692 (115,903) (49,670) Operating income (loss) before income tax and social contribution 20,482 76,582 27,872 124,471 (1,656) 25,692 (2,821) 47,301 Income tax and social contribution: Current 28 (2,325) (1,370) (20,756) (51,920) (616) (738) (11,890) (23,098) Deferred 28 - (595) 11,814 2,432 - (324) 12,720 654 Net income (loss) for the period deriving from continued operations 18,157 74,617 18,930 74,983 (2,272) 24,630 (1,991) 24,857 Discontinued operations Loss for the period deriving from discontinued operations 29 (10,424) (40) (10,424) (40) (5,312) (40) (5,312) (40) Net income (loss) for the period 7,733 74,577 8,506 74,943 (7,584) 24,590 (7,303) 24,817 Income attributable to: 30 Owners of the parent company Net income (loss) for the period deriving from operations 18,157 74,617 18,157 74,617 (2,272) 24,630 (2,272) 24,630 Net loss for the period deriving from discontinued operations (40) (10,424) (40) (5,312) (40) (5,312) (40) 7,733 74,577 7,733 74,577 (7,584) 24,590 (7,584) 24,590 Non-controlling interest Net income for the period deriving from continued operations - - 773 366 - - 281 227 - - 773 366 - - 281 227 7,733 74,577 8,506 74,943 (7,584) 24,590 (7,303) 24,817 Earnings (loss) per share: 30 From continued and discontinued operations Basic Common shares (centavos per share) 0.3312 3.2719 0.3642 3.2880 (0.3248) 1.0788 (0.3128) 1.0888 Preferred shares (centavos per share) 0.2051 2.0331 0.2256 2.0431 (0.2012) 0.6704 (0.1937) 0.6766 Diluted Common shares (centavos per share) 0.3288 3.2352 0.3616 3.2510 (0.3224) 1.0667 (0.3105) 1.0766 Preferred shares (centavos per share) 0.2051 2.0331 0.2256 2.0431 (0.2012) 0.6704 (0.1937) 0.6766 From continued operations Basic Common shares (centavos per share) 0.7776 3.2737 0.8106 3.2898 (0.0973) 1.0806 (0.0853) 1.0906 Preferred shares (centavos per share) 0.4816 2.0342 0.5021 2.0442 (0.0603) 0.6715 (0.0528) 0.6777 Diluted Common shares (centavos per share) 0.7719 3.2369 0.8048 3.2528 (0.0966) 1.0685 (0.0847) 1.0783 Preferred shares (centavos per share) 0.4816 2.0342 0.5021 2.0442 (0.0603) 0.6715 (0.0528) 0.6777 The notes are an integral part of the financial statements. CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE PERIODS ENDED SEPTEMBER 30, 2 (Amounts in thousands of Brazilian reais – R$) Profit Reserves Foreign currency equity translation reserve Proposal for distribution of additional dividends Shareholders' equity attributable to the owners of the parent company (BR GAAP) Consolidated shareholders' equity (IFRS and BRGAAP) Capital Stock Capital Reserve Legal Reserve Statutory Reserve Treasury shares Retained earnings Non-controlling interest Balance on December 31, 2009 223,873 19,639 21,907 87,924 (10,686) - - 59,403 402,060 1,445 403,505 Acquisition of own shares - (20,537) - - - (20,537) - (9,282) Sale of own shares - 17,564 - - - 17,564 - 17,564 Dividends - (59,403) (59,403) - (59,403) Equity instruments for share-based payments: - 2007 Plan - 573 - 573 - 344 Surplus value of realized equity instrument - (6,578) - (6,578) - (6,578) Net income for the period - 74,577 - 74,577 365 50,126 Balance on September 30, 2010 223,873 13,634 21,907 87,924 (13,659) - 74,577 - 408,256 1,810 396,276 Balance on December 31, 2010 223,873 14,731 27,332 90,997 (12,147) (46) - 74,231 418,971 2,000 420,971 Capital stock increase 34,456 - 34,456 - 34,456 Capital reserve - 83,642 - 83,642 - 83,642 Acquisition of own shares - (1,002) - - 1,511 - - - 509 - 509 Exchange rate difference when translating operations abroad - 10,161 - - 10,161 - 10,161 Dividends - (74,231) (74,231) - (74,231) Equity instruments for share-based payments: 2010 Plan - 4,287 - 4,287 - 4,287 Net income for the period - 7,733 - 7,733 773 8,506 Balance on September 30, 2011 258,329 101,658 27,332 90,997 (10,636) 10,115 7,733 - 485,528 2,773 488,301 The notes are an integral part of the financial statements. CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES STATEMENT OF COMPREHENSIVE INCOME FOR THE PERIODS ENDED SEPTEMBER 30, 2 (Amounts in thousands of Brazilian reais – R$) Note Parent Company (BR GAAP) Consolidated (IFRS and BR GAAP) Parent Company (BR GAAP) Consolidated (IFRS and BR GAAP) Nine-month period ended Nine-month period ended Quarter ended Quarter ended 9/30/2011 9/30/2010 9/30/2011 9/30/2010 9/30/2011 9/30/2010 9/30/2011 9/30/2010 Net income for the period 7,733 74,577 8,506 74,943 (7,584) 24,590 (7,303) 24,817 Other comprehensive income: Exchange rate difference when translating operations abroad: Exchange rate differences in the period 22 10,161 - 10,161 - 6,153 - 6,153 - 17,894 74,577 18,667 74,943 (1,431) 24,590 (1,150) 24,817 Total comprehensive income for the period 17,894 74,577 18,667 74,943 (1,431) 24,590 (1,150) 24,817 Total comprehensive income attributed to: Owners of the parent company 17,894 74,577 18,667 74,943 (1,431) 24,590 (1,150) 24,817 Non-controlling interest - - (773) (366) - - (281) (227) 17,894 74,577 17,894 74,577 (1,431) 24,590 (1,431) 24,590 The notes are an integral part of the financial statements. CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES CASH FLOW STATEMENTS FOR THE PERIODS ENDED SEPTEMBER 30, 2 (Amounts in thousands of Brazilian reais – R$) Parent Company (BR GAAP) Consolidated (IFRS and BR GAAP) Period ended Period ended 9/30/2011 9/30/2010 9/30/2011 9/30/2010 CASH FLOW FROM OPERATING ACTIVITIES Net income for the period from continued operations 18,157 74,617 18,157 74,617 Net income (loss) before income taxes deriving from - discontinued operations (10,424) (40) (10,424) (40) Net Income adjustments: Depreciation and amortization - - 110,290 90,530 Equity income (7,454) (71,282) - - Losses on the sale of property, plant and equipment - - - (73) Expenses with provision for contingencies - - 19,085 21,449 Deferred income tax - 590 (11,811) (4,008) Net gain (loss) with monetary variation, net - 2,928 (975) Recognized expenses from share-based payments settled with equity instruments 4,287 573 4,287 573 Interest expenses (income) on loans and financing - 37,816 14,211 Non-controlling interest - - 773 364 Changes in current capital: Accounts receivable - - (5,505) (30,982) Prepaid expenses (21) (23) 15,271 (2,644) Recoverable taxes 1,060 (73) (9,369) (27,131) Other assets - - (23,828) (7,375) Payroll and related charges 95 27 80,639 67,564 Suppliers 96 (139) (34,794) (10,422) Taxes payable 30 (255) (19,704) 20,971 Other liabilities (239) 10,113 (4,738) (11,335) Interest on loans and financing - - (53,859) (14,544) Net cash from (used in) operating activities (1,773) 14,108 115,214 180,750 CASH FLOW FROM INVESTMENT ACTIVITIES Acquisition of investment, net of acquired cash - - (199,909) (20,019) Payments received from sale of property, plant and equipment - - - 96 Acquisition of property, plant and equipment - - (115,136) (106,681) Court deposits - - (28,599) (28,512) Financial investments held to maturity - (20,959) (18,000) (38,333) Debentures (73,910) - - - Restricted cash - - (29,390) (2,006) Dividends received 100,087 131,347 - - Net cash from (used in) investment activities 26,177 110,388 (391,034) (195,455) CASH FLOW FROM FINANCING ACTIVITIES Payment of commercial leasing - - (4,290) (8,068) BNDES loan - - 147,504 69,990 Payment of BNDES loan - - (40,778) - Loan raised (Allus Group) - - 36,048 - Payment of loan (Allus Group) - - (26,266) - Payment of loan (Dedic Group) - Debentures - - 100,000 - Promissory note 230,000 - Dividends paid (95,100) (88,998) (95,100) (88,998) Shares buyback - (20,536) (23,000) (20,536) Sale of shares 509 10,986 509 10,986 Cash used in (invested in) financing activities (98,548) 147,394 (36,626) Net increase (decrease) in cash and cash equivalents 25,948 (128,426) (51,331) Cash and cash equivalents at the beginning of the period 74,553 47,136 387,803 357,853 Cash and cash equivalents at the end of the period 4,366 73,084 259,377 306,522 Items not affecting cash: Additional information: Income tax and social contribution paid The notes are an integral part of the financial statements. CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES STATEMENTS OF VALUE ADDED FOR THE PERIODS ENDED SEPTEMBER 30, 2 Parent Company (BR GAAP) Consolidated (IFRS and BR GAAP) 9/30/2011 9/30/2010 9/30/2011 9/30/2010 Revenues From services - - 2,379,787 1,897,794 Non-deductible loss write-off - - (767) - Other revenue - - 307 217 - - 2,379,327 1,898,011 Inputs from third parties Cost of services rendered (101) (35) (23,694) (43,674) Material, electricity and outsourced services (885) (303,301) (227,615) Loss /recovery of asset value - - - 39 (2,664) (920) (326,995) (271,250) Gross value added (2,664) (920) 2,052,332 1,626,761 Depreciation and amortization - - (110,290) (90,530) Net added value generated by the company (920) 1,942,042 1,536,231 Added value received in transfer Equity income 7,454 71,282 - - Financial revenues 11,747 8,272 29,519 21,976 Total added value to distribute 16,537 78,634 1,971,561 1,558,207 Personnel Payroll and charges - - 1,397,670 1,022,620 Training - - 21,029 13,463 Management fees 5,252 1,572 962 999 Taxes, fees and contributions Federal taxes 2,798 2,244 311,151 281,827 Municipal taxes - - 83,507 72,110 Value distributed to providers of capital Interest and monetary variations 692 172 49,750 19,342 Rentals 62 69 98,986 72,903 Value distributed to shareholders Non-controlling interest - - 773 366 Retained earnings /Recording of reserves 7,733 74,577 7,733 74,577 Value-added distributed 16,537 78,634 1,971,561 1,558,207 The notes are an integral part of the financial statements. CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) CONTENTS OF NOTES TO THE FINANCIAL STATEMENTS We present the accompanying notes, an integral part of the Quarterly Information - ITR of Contax Participações S.A. and its subsidiaries, distributed as follows: 1. General information 2. Main accounting policies 3. Main accounting judgment and sources of uncertainties in the estimates 4. New IFRS pronouncements and interpretations still not effective and not early adopted by the Group 5. Cash and cash equivalents, restricted cash and investments 6. Trade accounts receivable (Consolidated) 7. Taxes recoverable 8. Deferred taxes (Consolidated) 9. Prepaid expenses and other assets (Consolidated) Investment in subsidiaries Property, plant and equipment (Consolidated) Goodwill on investments Other intangible assets (Consolidated) Debentures and promissory notes Loans and financing (Consolidated) Salaries, payroll charges and benefits Finance leasing (Consolidated) Taxes payable Provisions (Consolidated) Other liabilities (Consolidated) Capital Reserves and equity valuation adjustments Treasury shares Non-controlling interest Revenue from continued operations (Consolidated) Operating segments Information on the nature of costs and expenses recognized in the income statement Income tax and social contribution Discontinued operation Earnings (loss) per share Financial instruments Share-based payments Related party transactions Business combinations Insurance coverage Commitments (Consolidated) Subsequent events Approval of the quarterly financial information - ITR CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) 1. INFORMATION Contax Participações S.A. (the "Company"), established In July 2000, is a publicly-held company, listed in the BM&FBovespa, whose registered corporate purpose is to hold interests in other commercial enterprises and civil societies as a partner, shareholder or quotaholder in Brazil or abroad. The Company is headquartered at Rua do Passeio n o 48 a 56 (Parte), Centro – Rio de Janeiro – RJ. The Company has (i) Contax S.A., Ability Comunicação Integrada Ltda. and Mobitel S.A., as direct subsidiaries, and (ii) TODO Soluções em Tecnologia S.A., BRC Empreendimentos Imobiliários Ltda, and Contax Sucursal Empresa Extranjera, Contax Colômbia S.A.S, Stratton Spain S.L. and GPTI Tecnologia da Informação S.A. as indirect subsidiaries. The Company and its subsidiaries are jointly referred to in this Quarterly Financial Information as “Company” or “Group”. The operations of the direct and indirect subsidiaries are as follows: Operations of Contax S.A.’s direct and indirect subsidiaries Contax S.A. (“Contax”) was established in December 2002, after changing the corporate name of the extinguished TNext S.A., an entity established in August 1998. Contax is a privately held company, whose corporate purpose is to provide tele-assistance services in general, offering a variety of integrated customer-consumer relationship services, including telemarketing operations, customer services, customer retention, technical support and bill collection through a variety of communication channels, including telephone contacts, internet access, e-mail, fax, development of technological solutions related to tele-assistance services, among others. Ability Comunicação Integrada Ltda. In September 2010, Contax acquired the entire control of Ability Comunicação Integrada Ltda. (“Ability”). Incorporated in June 2001, Ability is a limited liability company whose purpose is to provide services related to publicity and advertising, sales promotion, merchandising and marketing, campaign and publicity planning, publicity consulting, market and public-opinion research, among others. 1.1.3. Mobitel S.A. On July 1, 2011, the Company took over Mobitel S.A. (“Dedic”) by merging its shares. Dedic, incorporated in November 1991, is a privately held company, whose corporate purpose is to provide tele-assistance services in general, offering a variety of integrated customer-consumer relationship services, including telemarketing operations, customer services, customer retention, technical support and bill collection through a variety of communication channels, including telephone contacts, internet access, e-mail, fax, development of technological solutions related to tele-assistance services, among others. 1.1.4. TODO Soluções em Tecnologia S.A. TODO Soluções em Tecnologia S.A. (“TODO”), established in September 2008, is a privately held company, whose corporate purpose is to provide information technology services, software development and integrated, full and customized solutions, including the full or partial management of the value chain of outsourced processes of business in general; back office processing; customer relationship management, among others. 1 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) 1.1.5. BRC Empreendimentos Imobiliários Ltda. In November 2009, Contax acquired BRC Empreendimentos Imobiliários Ltda. (“BRC”) for R$61. This acquisition aimed at separately developing and executing the real estate project included in the Selective Incentive Program for the adjacent region of Estação da Luz (“Nova Luz Program”), in the downtown area of the city of São Paulo. 1.1.6. Contax Sucursal Empresa Extranjera Contax Sucursal Empresa Extranjera (“Contax Argentina”) was incorporated in September 2010 with an initial capital stock of R$817, in the city of Buenos Aires, Argentina. Contax Argentina’s corporate purpose is to provide tele-assistance services in general, offering integrated customer-consumer relationship services in Argentina. In August 2011, the Company decided to discontinue Contax Argentina’s operational activities, a subsidiary incorporated in September 2010, in the city of Buenos Aires, Argentina. This operation was discontinued as it did not report the growth foreseen and required for an ongoing concern. The Group’s operations in Argentina will be maintained by Stratton Argentina S.A. (see Note 1.1.8). 1.1.7. Contax Colômbia S.A.S Contax Colômbia S.A.S (“Contax Colômbia”) was incorporated on March 25, 2011, with initial capital of approximately R$1, in the city of Bogota, Colombia. Contax Colômbia’s purpose is to provide tele-assistance services in general, offering integrated customer-consumer relationship services in Colombia (Note 30). 1.1.8. Stratton Spain S.L. In May 2011, Contax took over Stratton Spain S.L. (“Stratton Spain”), and its subsidiaries Allus Spain S.L., Stratton Argentina S.A., Stratton Peru S.A. and Multienlance S/A, the latter through its subsidiary Contax Colômbia, (which, jointly integrate “Allus Group”). Allus Group is one of the largest contact center service provider in Latin America, with 22 units distributed in Argentina, Colombia and Peru with business activity in the United States and Spain (Note 35). 1.1.9. GPTI Tecnologia da Informação S/A. In July 2011, Contax took over GPTI Tecnologia da Informação S.A. ("GPTI"), through its parent company "Dedic.” GPTI was incorporated in May 2008 and is a privately held company, whose corporate purpose is to provide information technology services in general, complete and customized development of software and integrated solutions, including full or partial management of the value chain of outsourced business processes in general; back office processing; customer relationship management, among others. 2 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) Integration of the Company’s activities with Portugal Telecom, SGPS On January 25, 2011, the Managements of Contax and Dedic, an entity controlled by Portugal Telecom, SGPS, and its subsidiary GPTI (jointly referred to as “Dedic GPTI”), as they operate in the same business segment and their activities, customer base and services are complementary, and they proposed to shareholders, subject to certain conditions, the integration of their activities aiming at, primarily, strengthening their market positions. Dedic Share Merger into Contax At the Extraordinary General Meeting held on July 1, 2011, Dedic Shares Merger was approved, pursuant to the Protocol and Justification for the Merger of Shares, and accordingly, Dedic became the Company’s wholly-owned subsidiary. The Agreement for the Merger of Dedic Shares into Contax was executed, which, subject to certain conditions, provided for the summoning of these companies general meetings to resolve on the merger into Contax of shares issued by Dedic, accordingly, Contax’s capital increase which was determined based on the book value of Dedic shares, according to the equity valuation report issued by independent appraisers on May 7, 2011 (“Dedic Share Merger”). As a result of Dedic Share Merger, Contax issued new common and preferred shares which were received by the former shareholders of Dedic in replacement of Dedic shares then held thereby. Contax’ Management contracted a fairness opinion, independently prepared by Banco BTG Pactual S.A. (“BTG Pactual”). According to the figures indicated in referred report, a swap ratio ranging between 0.0342 and 0.0417 for the common shares was pointed out and ranging between 0.0343 and 0.0418 for the preferred shares issued by Contax to each share issued by Dedic. Based on this swap ratio range, the Managements of Contax and Dedic established a swap ratio of 0.0362 common share and 0.0363 preferred share issued by Contax for each share issued by Dedic. This swap ratio will be adjusted in view of eventual declaration of dividends, as well as in view of the assumption of debts by respective companies. Pursuant to the CVM Guideline Report 35/2008, an independent special committee was set up (“Special Committee”), liable for analyzing, evaluating and resolving on the swap ratio, purpose of Dedic Shares Merger. The Special Committee concluded that the swap ratio of Dedic shares by the Company shares was appropriate and from the Company’s viewpoint, equitable for the merger of shares issued by Dedic. 1.2.2. Purchase and sale of shares issued by CTX Participações S.A. On this same date, shareholders of CTX Participações S.A. (“CTX”), AG Telecom Participações S.A. (“AG Telecom”), L.F. Tel S.A. (“L.F. Tel”), Fundação Atlântico de Seguridade Social (“FASS”), Portugal Telecom SGPS and Portugal Telecom Brasil S.A. (jointly “Portugal Telecom”) reached an agreement to become shareholders of CTX in operations that resulted in the acquisition of 100% shares currently held by BNDES Participações S.A. - BNDESPAR (“BNDESPAR”), Caixa de Previdência dos Funcionários do Banco do Brasil - PREVI (“PREVI”), Fundação Petrobras de Seguridade Social – PETROS (“PETROS”) and Fundação dos Economiários Federais – FUNCEF (“FUNCEF”). 3 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) Through CTX Share Purchase Agreements executed on this date, between AG Telecom and L.F. Tel, on the one hand, and PREVI, PETROS and FUNCEF, on the other hand; between Portugal Telecom, on the one hand, and BNDESPAR, on the other hand and Portugal Telecom, on the one hand, and PREVI, PETROS and FUNCEF, on the other hand (“Purchase Agreements”), subject to certain conditions: (i) AG Telecom and L.F. Tel acquired partial interest held by PREVI, PETROS and FUNCEF in CTX; and (ii) Portugal Telecom acquired 100% interest held by BNDESPAR, besides remaining interest held by PREVI, PETROS and FUNCEF in CTX. With the conclusion of operations provided for in the Purchase Agreement, AG Telecom and L.F. Tel now hold 36.80% interest each one in the capital stock of CTX, and Portugal Telecom became a direct holder of shares representing 16.21% of CTX’s capital stock. On this same date, Shareholders’ Agreement was entered into between AG Telecom, L.F. Tel, Portugal Telecom and FASS (“Shareholders’ Agreement”), in replacement of prevailing agreements, which shall rule their relationship as shareholders of CTX. 1.2.3. Parent Company CTX partial acquisition of shares issued by Contax held by Portugal Telecom / Parent Company CTX’s capital increase According to the Share Purchase Agreement executed on the same date, subject to certain conditions, including the approval of Dedic Share Merger, CTX partially acquired common and preferred shares issued by Contax received by Portugal Telecom as a result of Dedic Share Merger (“Acquisition of Contax Shares”). In addition, on the same date, the Share Subscription Agreement of CTX was executed, through which Portugal Telecom, AG Telecom, L.F. Tel and FASS undertook, subject to certain conditions, to approve CTX’s capital increase to be subscribed by Portugal Telecom and FASS (“CTX’s Capital Increase”). Due to the Acquisition of Contax Shares and CTX’s Capital Increase and taking into account the swap ratio of Contax and Dedic approved by the Independent Special Committee, Portugal Telecom now holds a direct interest of 19.90% in CTX’s capital stock and a direct and indirect interest of 19.52% in Contax’s capital stock, and FASS maintained its direct interest of 10.18% in CTX’s capital stock and an indirect interest of 3.48% in Contax’s capital stock. 1.2.4. Ownership structure after the operations mentioned above After the conclusion of the aforementioned corporate operations, the ownership structure of Parent Company CTX and Contax is as follows: 4 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) (i) Ownership structure of CTX after the conclusion of the aforementioned operations: Shareholder Common shares Common shares - % AG Telecom 784,730,222 24.12 L.F. Tel 1,137,460,810 34.96 Luxemburgo Participações S.A. 352,730,588 10.84 FASS 331,151,534 10.18 Portugal Telecom 647,451,385 19.90 Directors 10 - Total (ii) Ownership structure of Contax (thousands of shares) after the conclusion of the aforementioned operations: Shareholder Common shares Common shares - % Preferred shares Preferred shares - % Total CTX Participações S.A. 17,871 72.70 4,136 10.40 22,007 Portugal Telecom 0,000 0.00 2,782 7.00 2,782 Outstanding shares 6,695 27.30 32,800 82.60 39,495 TOTAL New restricting rules on outsourced services Currently, there is no specific legislation referring to outsourced services in Brazil. The Judiciary Branch has been discussing the issue through Precedent 331 of Labor Superior Court (TST), which authorizes the outsourcing of companies’ “ancillary activity”. In 2009, the Regional Labor Court (TRT) of Minas Gerais rendered a decision against a wireless operator, forbidding it from outsourcing its contact center and telemarketing activities. Also on this matter, another wireless company filed a complaint at the Federal Supreme Court (STF), evidencing that subsequent law to TST Precedent 331 could not be revoked by it and that outsourcing in telecommunication operations is mentioned by laws in view of specialization and interests, including the national security interest, due to the nature of the activity performed. In November 2010, the STF Justice who accepted this thesis in injunction deemed as legal the outsourcing of telecommunication operations. Since there is no specific legislation on outsourced services, as well as labor relations deriving therefrom, and the lawmaker’s need of ratifying the concepts on this issue, the Legislative Branch found reasons to propose four (4) bills on this issue, three (3) of which are in progress at the National Congress and one (1) at the President’s Chief of Staff. New proposals establish restrictions on the outsourcing in several sectors, including contact center, thus, revealing a restricted scenario to the Company’s customers. Labor court decisions and the enactment of eventual laws setting restrictions on the outsourcing will characterize a stricter scenario within the scope of services currently allowed. In addition, other government measures may affect the positioning of the Company’s current and potential customers, if outsourcing is not an option, thus, causing negative effects on its operations. 5 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) Net working capital The consolidated financial information related to the quarter and nine-month period ended September 30, 2011 reflect the effects from the recent acquisitions, with the decrease in the Company’s cash and cash equivalents and accordingly, increase in current and non-current liabilities in view of the obligations assumed with said acquisitions. On September 30, 2011, the Company recorded consolidated negative net current assets in the amount of R$436,829 (consolidated positive net current assets of R$97,597 on December 31, 2010). The Management has been analyzing measures to extend its debt term and improve its current ratio. 2. MAIN ACCOUNTING POLICIES Declaration of compliance The Company's Quarterly Financial Information - ITR comprises: • The consolidated financial information prepared pursuant to the International Financial Reporting Standards ("IFRS"), issued by the International Accounting Standards Board – IASB, and the accounting practices adopted in Brazil, referred to as Consolidated – IFRS and BR GAAP; and • The individual financial information of the parent company, prepared pursuant to the accounting practices adopted in Brazil, referred to as Parent – BR GAAP. The accounting practices adopted in Brazil comprise the practices included in the Brazilian Corporate Law, and in the Technical Pronouncements, Guidelines and Interpretations issued by the Brazilian Accounting Standards Board (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM). In the individual financial information, investments in subsidiaries are recorded using the equity accounting method, pursuant to the Brazilian law. Therefore, these separate financial statements are not considered to be in compliance with the IFRS, which require that such investments be reported at their fair value or cost in the parent company's separate financial statements. As there is no difference between the consolidated shareholders' equity and the consolidated income attributable to shareholders of the parent company, included in the consolidated financial information prepared pursuant to the IFRS and the accounting practices adopted in Brazil, and the shareholders' equity and income of the parent company, included in the separate financial information prepared pursuant to the accounting practices adopted in Brazil, the Company has chosen to present the separate and consolidated financial information side by side. Basis of preparation The financial information has been prepared under the historical cost convention, except for certain financial instruments measured at fair value, as described below. The historical cost is usually based on the fair value of the consideration paid in exchange for assets. 6 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) In addition, no significant changes occurred in the accounting policies, in relation to those stated in the Note 3 to the Company’s annual financial statements for the year ended December 31, 2010. Basis of consolidation The consolidated financial information includes the financial statements of the Company and of its subsidiaries, on the same reporting date and under the same accounting practices. Control is obtained when the Company has the power to control the financial and operating policies of an entity in order to derive benefits from its activity. Thus, the balance sheet, statements of income and comprehensive statements of income consolidation process corresponds to the sum of respective assets, liabilities, revenues and expenses, added by the following eliminations between the Parent Company and its direct or indirect subsidiaries: (I) interest in the capital stock, reserves, retained earnings/accumulated losses and investments, (ii) checking account balances and other assets and/or liabilities, (iii) material transactions effects, (iv) non-controlling interest and subsidiaries shareholders’ equity. 7 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) The results of subsidiaries acquired or sold during reporting periods are included in the consolidated statement of income and comprehensive income from the acquisition date through the disposal date, where applicable. Whenever necessary, the financial information of the subsidiaries are adjusted to adapt their accounting policies to those determined by the Group. All transactions, balances, revenues and expenses among the companies included in the consolidated financial information (intragroup) are eliminated in full. The Company’s financial information stated herein comprises the financial information of the following direct and indirect subsidiaries: Tele-assistance services in general Control Interest Contax Direct 100% Dedic Direct 100% Contax Argentina (discontinued operation) Indirect 100% Contax Colômbia Indirect 100% Stratton Spain Indirect 100% Trade marketing Ability Direct 100% Information Technology GPTI Indirect 100% TODO Indirect 80% Nova Luz Project BRC Indirect 100% The figures of the balance sheets, as of September 30, 2011 and December 31, 2010 of the main items of the consolidated financial information of direct and indirect subsidiaries are shown in the chart below: 8 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) Direct subsidiaries Indirect subsidiaries Contax Ability Dedic TODO Contax Colombia GPTI Stratton Spain 9/30/2011 12/31/2010 9/30/2011 12/31/2010 9/30/2011 9/30/2011 12/31/2010 9/30/2011 9/30/2011 9/30/2011 Assets: Current 5,268 473,740 29,247 28,929 146,839 35,743 25,644 49,788 33,609 54,786 Non-current 561,050 647,590 36,518 34,598 225,809 7,704 5,789 224,272 3,783 26,965 Total assets 566,318 1,121,330 65,765 63,527 372,648 43,447 31,433 274,060 37,392 81,751 Liabilities: Current 40,288 427,719 29,680 26,619 74,451 29,546 21,406 26,612 30,155 44,197 Non-current 40,501 402,286 4,698 10,438 250,122 38 27 29,962 59,337 8,541 Shareholder's equity 485,529 291,325 31,387 26,470 48,075 13,863 10,000 217,486 (52,100) 29,013 Total liabilities and shareholder's equity 566,318 1,121,330 65,765 63,527 372,648 43,447 31,433 274,060 37,392 81,751 The financial information referring to the balance sheets of indirect subsidiaries BRC, Contax Argentina (discontinued operation – see Note 29) has not been reported given their irrelevant balances. The financial information referring to the statement of income of indirect and direct subsidiaries is disclosed in the attachments to the Quarterly Financial Information – ITR. 3. KEY ACCOUNTING JUDGMENTS AND SOURCES OF UNCERTAINTIES IN ESTIMATES When applying the Group’s accounting policies (Note 2), Management must make judgments and prepare estimates regarding the book value of assets and liabilities that are not easily obtained from other sources. Estimates and assumptions are continuously revised and are based on the track record experience and other factors, including expectations of future events deemed as reasonable for the circumstances. These estimates and assumptions may differ from actual results. Effects deriving from revisions of the accounting estimates are recognized in the revision period. Relevant estimates and assumptions for the financial information are listed below: Revenue recognition The Group recognizes revenue on an accrual basis, when services are provided, except for certain performance-based services, which are recognized after measurement and acceptance by the customer. Most contract revenues are calculated based on indicators such as number of workstations, conversation time, and performance goals. Revenue is calculated based on information available in the Information Technology (IT) systems regarding the volume of data services provided to each customer. Revenues from performance-based services are calculated based on data available in the IT systems of the Company and of its customers. Additionally, we usually designate operations managers to revise, reconcile and discuss these indicators with customers. Some revenue adjustments are recorded after these discussions. 9 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) Held-to-maturity financial assets Management has revised the Group’s financial assets in conformity with capital maintenance and liquidity requirements, and confirmed its intention and capacity to hold these assets to maturity. The book value of held-to-maturity financial assets is R$93,692 (R$69,869 on December 31, 2010). Details on these assets are mentioned in Note 31. Operating Lease Commitments – Group as a Lessor The Group has contracted commercial leases for computer equipment and furniture. The Group has determined, based on an assessment of the terms and conditions of the contracts that assumes all the significant risks and rewards of ownership of such assets; therefore, the Company accounts for the contracts as operating leases. Impairment of goodwill To determine if goodwill is impaired, it is necessary to estimate the value in use of the cash-generating unit goodwill was allocated to. The calculation of the value in use requires that Management estimates the future cash flow expected to be derived from the cash-generating unit, and the appropriate discount rate for the present value to be calculated. The goodwill book value on September 30, 2011 is R$338,075 (R$49,081 on December 31, 2010). 3.4.1 Allocation of goodwill to the cash generating units For the purposes of impairment test, the goodwill book value was allocated to the following cash generating units, as follows: i. Tele-assistance services in general The recoverable value of these cash generating units is based on the calculation of the value in use, employing cash flow projections based on five-(5) year financial budget approved by the Management, discount and growth rates as follows: Cash generating units Discount rate Constant growth rate Dedic 13.3% p.a. 10.4% p.a. * Allus Colômbia (“Multienlace”) 11.4% p.a. 9.25% p.a. Allus Peru (“Stratton Spain”) 12.5% p.a. 16.7% p.a. Allus Argentina (“Stratton Spain”) 25.2% p.a. 16.6% p.a. *Dedic’s constant annual growth rate is safe from tne expiration of certain agreements estimated in projections. The cash flows referring to the tele-assistance services in general cash generating unit were extrapolated at the constant annual growth rates as per chart above. Management believes that any type of eventual reasonable change in key assumptions, in which the recoverable value is based, would not lead the book value to exceed total recoverable value of the respective cash generating unit mentioned above. ii. IT services in general The recoverable value of this cash generating unit (“GPTI") is based on the calculation of the value in use, employing cash flow projections based on five-(5) year financial budget approved by the Management and annual discount rate of 13.6%. 10 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) Cash flows referring to the IT services in general cash generating unit were extrapolated at a constant annual growth rate of 10.5%. Management believes that any type of eventual reasonable change in key assumptions, on which the recoverable value is based, would not result in total book value exceed total recoverable value of this cash generating unit. iii. Publicity and advertising services The recoverable value of this cash generating unit is based on the calculation of the value in use, employing cash flow projections based on five-(5) year financial budget approved by the Management and annual discount rate of 16.6%. Cash flows referring to the publicity and advertising services cash generating unit were extrapolated at a constant annual growth rate of 20%. Management believes that any type of eventual reasonable change in key assumptions, on which the recoverable value is based, would not result in total book value exceed total recoverable value of this cash generating unit. Specifically in relation to goodwill due to future profitability in Ability equity interest (indefinite life intangible), the Management in August 2011, after completing one (1) year as of the date of its acquisition, carried out the impairment test and concluded that any recording of provision for goodwill impairment would not be necessary. Main assumptions the Company employed in this test are in line with those mentioned above for the “publicity and advertising” cash generating unit and compatible with results reported in the nine-month period ended September 30,2011, as described in Note 26. Useful life of property, plant and equipment items As described in Note 11, the Group revises the estimated useful life of property, plant and equipment items on a yearly basis, at the end of each reporting period. Assessment of financial instruments The Group uses assessment techniques that include information that is not based on observable market data to estimate the fair value of certain types of financial instruments. Note 31 provides further detail on the main assumptions used in the determination of the fair value of financial instruments, as well as the sensitivity analysis of these assumptions. Non-Financial Assets Impairment Loss An impairment loss occurs when the book value of an asset or cash-generating unit exceeds its recoverable amount, which is the higher of its fair value less costs to sell and its value in use. The calculation of fair value less costs to sell is based on available information on sale transactions for similar assets or market prices less additional costs to dispose of such asset. The calculation of the value in use is based on the discounted cash flow model. Cash flows derive from the budget for the next 5 years and do not include reorganization activities the Group has not committed with yet, or significant future investments that will improve the asset base of the cash-generating unit being tested for impairment. The recoverable value is sensitive to the discount rate used in the discounted cash flow method, as well as to expected future cash flows to be received, and to the growth rate used for extrapolation purposes. 11 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) Share-based Payment Transactions The Group measures the cost of share-settled transactions with executives based on the fair value of the equity instruments at the grant date. The estimated fair value of share-based payments requires that the most suitable assessment model be determined for the granting of equity instruments, which depends on the terms and conditions of the grant. This also requires that the most appropriate data be determined for the assessment model, including the expected life of the option, volatility and dividend yield, and the corresponding assumptions. The assumptions and models used to estimate the fair value of share-based payments are reported in Note 32. Taxes There are uncertainties regarding the interpretation of complex tax regulations and the value and timing of future taxable results. Given the long-term nature and the complexity of existing contracts, differences between the actual results and the assumptions adopted or future changes in such assumptions could require future adjustments to the tax income and expense already recorded. The Group records provisions, based on applicable estimates, for possible consequences of auditing by tax authorities of the respective jurisdictions where it operates. The amount of such provisions is based on several factors, such as prior experiences with fiscal audits and different interpretations of the tax regulations by the taxable entity and by the tax authority in question. Such differences in interpretation may arise for the most diverse matters, depending on the conditions in force in the respective domicile of the Group’s entities. Deferred and recoverable income tax and social contribution The Group records assets related to deferred taxes resulting from temporary differences between the book value of assets and liabilities and their tax bases. Deferred tax assets are recognized to the extent that the Group expects to generate sufficient taxable profit based on projections and forecasts prepared by Management. Such projections and forecasts include several assumptions regarding the Group’s performance, foreign exchange rates, volume of services, other rates and factors that may differ from current estimates. Under the current Brazilian tax legislation, tax losses do not expire for utilization. However, cumulative tax losses can only be offset up to 30.0% of the annual taxable profit. For further detail on deferred taxes, please refer to Note 8. 12 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) Measurement at fair value of a contingent consideration Contingent consideration in a business combination is measured at fair value on the date of acquisition as part of the business combination. If the contingent consideration is classified as a derivative, and, therefore, as a financial liability, it must be subsequently remeasured at fair value on the balance sheet date. The fair value is based on the discounted cash flow and the main assumptions take into account the probability of meeting each goal and the discount factor. Provisions for Tax, Civil and Labor Risks The Company is party in several legal and administrative proceedings, as described in Note 19. Provisions are recorded for all risks referring to the lawsuits that represent probable losses and which can be estimated with a certain degree of safety. The assessment on the probability of loss includes an analysis of available evidence, the hierarchy of laws, the available court precedents, the latest decisions of courts of law and their relevance in the legal system, as well as the opinion of external legal counsels. The Management believes that these provisions for tax, civil and labor risks are appropriately stated in the Quarterly Financial Information – ITR. Provisions for payroll and related charges Payroll and related charges are the most representative costs of the Group’s operations, and are calculated and accrued according to the payroll. Payroll and related charges include salaries, paid vacation, Christmas bonus (13 th salary), social charges, profit-sharing plan for employees, and taxes on payroll, most of which is determined by the Brazilian labor law. The provision for paid vacation considers that each employee has the right to thirty (30)-day paid vacation per year, corresponding to 133.3% of the monthly salary. The Group accrues a monthly provision for paid vacation until the benefit is paid, i.e., when the employees use their vacation. A monthly provision equivalent to one twelfth (1/12) of the monthly salary of each employee is accrued in the 13 th salary provision until such benefit is paid. Benefits such as transportation and meal vouchers are recognized as expense on a monthly basis, when provided to employees. The variable compensation plan paid to employees is based on the achievement of performance, financial and quality goals, and on individual goals of each employee, determined on a yearly basis. This provision is accrued on a monthly basis and recalculated at the end of the reporting period based on the best estimates of the goals met, as provided for in the annual budget. However, the final overall amount is only defined after being analyzed and approved by the Board of Directors. Seasonality The Group does not suffer seasonality in its operations. 13 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) 4. NEW IFRS PRONOUNCEMENTS AND INTERPRETATIONS STILL NOT IN EFFECT AND NOT EARLY ADOPTED BY THE GROUP Pronouncements, interpretations and amendments to the rules effective on September 30, 2011 and without any relevant effects on the Company’s financial information. Interpretations and amendments to the following effective rules were issued and were effective on September 30, 2011, however, without any relevant effects on the Company’s Quarterly Financial Information (ITR): Standard Main requirements Effective start date Improvements to IFRSs - 2010 Amendment to several accounting pronouncements Applicable to annual periods starting on or as of January 1, 2011 Amendments to IFRS 1 Restricted exemption referring to IFRS 7 comparative disclosures for first-time adopters Applicable to annual periods starting on or as of July 1, 2010 Amendments to IAS 24 Related parties disclosures Applicable to annual periods starting on or as of January 1, 2011 Amendments to IFRIC 14 Loan minimum requirement advance payments Applicable to annual periods starting on or as of January 1, 2011 Amendments to IAS 32 Classification of issue rights Applicable to annual periods starting on or as of February 1, 2010 IFRIC 19 Financial liabilities extinguishment through equity instruments Applicable to annual periods starting on or as of July 1, 2010 Pronouncements, interpretations and amendments to current rules not in force yet and not early adopted by the Company. Standards and amendments to current rules were published and are mandatory for the Company’s annual accounting periods starting on or as of January 1, 2012. Nevertheless, these standards and amendments to the rules have not been adopted in advance by the Company. Standard Main requirements Effective start date IFRS 9 (as amended in 2010) Financial instruments Applicable to annual periods starting on or as of January 1, 2013 Amendments to IFRS 1 Removal of fixed dates for IFRS first-time adopters Applicable to annual periods starting on or as of July 1, 2011 Amendments to IFRS 7 Disclosures – transfers of financial assets Applicable to annual periods starting on or as of July 1, 2011 Amendments to IAS 12 Deferred taxes – recovery of underlying assets when asset is measured by fair value model according to IAS 40 Applicable to annual periods starting on or as of January 1, 2012 IAS 28 (Revised in 2011) “Investments in Affiliated Companies and Shared Control Entities” Revision of IAS 28 in order to include the amendments introduced by IFRS 10, 11 and 12 Applicable to annual periods starting on or as of January 1, 2013 14 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) IAS 27 (Revised in 2011), “Separate Financial Statements” IAS 27 requirements related to the consolidated financial statements are replaced with IFRS 10. Separate financial statements requirements are maintained. Applicable to annual periods starting on or as of January 1, 2013 IFRS 10 “Consolidated Financial Statements” In replacement of IAS 27 in relation to the requirements applicable to the consolidated financial statements and SIC 12. IFRS 10 established a single consolidation model based on control, regardless of the nature of investment. Applicable to annual periods starting on or as of January 1, 2013 IFRS 11 “Shared Agreements” It removed the consolidation model proportional to shared control entities, only maintaining the model by the equity accounting method. It also removed the concept of “shared control assets”, only maintaining “shared control operations” and “shared control entities”. Applicable to annual periods starting on or as of January 1, 2013 IFRS 12 “Interest in Other Entities Disclosures” It increases disclosure requirements for entities which are or not consolidated over which entities have influence. Applicable to annual periods starting on or as of January 1, 2013 IFRS 13 “Fair Value Measurements” It replaces and consolidated all the guidance and requirements related to the fair value measurement contained in other IFRS pronouncements in a single pronouncement. IFRS 13 defines fair value, guides how to calculate fair value and disclosure requirements related to fair value measurement. However, it does not introduce any new requirements of amendment in relation to the items that should be measured at fair value, which remain in original pronouncements. Applicable to annual periods starting on or as of January 1, 2013 Amendments to IAS 19 “Employee Benefits” Removal of corridor approach, and actuarial gains or losses are recognized as other comprehensive income concerning pension plans and results of other long-term benefits, when incurred, among other amendments. Applicable to annual periods starting on or as of January 1, 2013 Amendments to IAS 1 “Presentation of the Financial Statements” It introduces the requirement that items recorded in other comprehensive income are separated and summed up among items which are and not are subsequently reclassified into profit and loss. Applicable to annual periods starting on or as of January 1, 2013 15 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) Taking into account the Company's current operations, Management does not expect that these new standards, interpretations and amendments will have relevant effects on the financial information as of their adoption. CPC has not issued yet respective pronouncements and amendments related to the new and revised IFRS previously presented. As a result of CPC’s and CVM’s commitment to keep updated the set of rules issued based on the updates of the International Accounting Standards Board - IASB, these pronouncements and amendments should be issued by CPC and approved by CVM until the date of their mandatory adoption. 16 CONTAX PARTICIPAÇÕES S.A. AND SUBSIDIARIES Notes to the Quarterly Financial Information – ITR for the quarter and nine-month period ended September 30, 2011 (In thousands of reais, except when otherwise indicated) 5. CASH AND CASH EQUIVALENTS, RESTRICT CASH AND FINANCIAL INVESTMENTS Parent Company (BR GAAP) Consolidated (IFRS and BR GAAP) 9/30/2011 12/31/2010 9/30/2011 12/31/2010 Current: Cash and banks (i) 293 315 24,308 70,491 Restricted cash - Allus Group (v) - - 4,946 - Financial investments (ii) 4,073 74,238 235,069 317,312 Total current 4,366 74,553 264,323 387,803 Non-current: Restricted cash - Ability (iii) - - 2,194 2,013 Restricted cash - Allus Group (v) - - 28,446 - Long-term investments (iv) 52,551 48,659 93,692 69,869 Total non-current 52,551 48,659 124,332 71,882 (i) The amounts are held in a bank checking account given that the Company pays suppliers, taxes and payroll for accounts payable on the first day of each month. (ii) The financial investments are immediately convertible into a known cash amount and are subject to an insignificant risk of changing value. These financial statements, mainly refer to bank deposit certificates paid at the variation of Interbank Deposit Certificate – (CDI). (iii) As a partial guarantee to the payment of the additional price, as provided for in Ability’s Agreement, Contax offers all funds deposited in the secured account. The retained amount under the Agreement is invested in CDBs, paid at a weighted average rate of 99% of the CDI. On September 30, 2011, the balance of the restricted amount recorded in the non-current assets corresponded to R$2,194 (R$2,013 on December 31,2010), with maturity in August 2014 (Note 34.2
